VICKERY, PJ.
While it might be true that technically speaking, the set-off not existing at the time the suit was brought it perhaps could not be used, nevertheless it is, admitted in open court that the monument has been erected and the cost of putting it in place was a trifle more than the court allowed, and it is admitted that the plaintiffs in error, the plaintiffs below, had agreed to pay one-third of the cost.
It seems as if it were a silly thing to reverse this judgment and to permit the costs to pile up and to permit further litigation between the brothers and sisters of a family over the erection of a monument at the graves of their parents. Inasmuch as substantial justice has been done, and the plaintiffs below, if this judgment were reversed, would have to pay more toward the erection of the monument than is charged against them, we cannot see any purpose in reversing this judgment.
The judgment therefore, being properly rendered, there is no error in the record that would warrant us disturbing it, and the same is therefore affirmed.
Levine and Sullivan. JJ., concur.